DETAILED ACTION

Status of the Application
In response filed on April 13, 2021, the Applicant amended claims 1 and 15. Claims 1-12 and 14-19 are pending and currently under consideration for patentability.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
	Applicant’s arguments, with respect to the rejection of claims 1-12 and 14-19 under 35 U.S.C. 101 have been fully considered and are not persuasive. The rejections of claims 1-12 and 14-19 under 35 U.S.C. 101 have been maintained accordingly.

Applicant specifically argues that 

1)	“Applicant respectfully submits that claim 1, as amended, is directed to a specific method of providing online-type services with respect to a computer-implemented automatic product distribution management managed based on a search result of a customer to promote sales of the retailors and to reduce the inventory and waste thereof. See, e.g., paragraph [0089] of the Specification…the claims are directed to the interaction between the retailer (e.g., retailer's terminal), the database, and the supplier server. The interaction provides the user terminal with the search result including the product information and the discount information, and provides the supplier server with the analysis result of the product sales trend. Thus, the claims are not directed to merely organizing human activity or an abstract idea.”


Examiner respectfully disagrees with Applicant’s first argument. 
	That the claims involve/recite a user terminal and database and server and/or that the claims involve “search results” does not mean the claims are not directed to an abstract idea, or subject matter that falls within the “certain methods of organizing human activity” or “mental process” subject matter grouping of abstract ideas for that matter. The recitation of these generic computing devices is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. Additionally and/or alternatively, these limitations server merely to generally link the use of the judicial exception to 

Applicant specifically argues that 
2)	“the claims are directed to the practical application to analyze the product sales trend to determine the product distribution network…provides the supplier server with the analysis…render the supplier server to be able to…”

Examiner respectfully disagrees with Applicant’s second argument. 
	Determining a trend analysis, and providing the trend analysis (thereby rendering the receiving party “able” to do something with the data) are not additional elements, these steps are part of the abstract idea. Examiner notes that the use of the trend to determine the distribution factor and determining a promotion product for the retailer is not part of the claimed invention, and is given no patentable weight. The claims merely suggest, within a wherein clause, an intended use of this data once it is transferred to an external third party. Even if it were afforded patentable weight (which it is not), use of the trend to determine a distribution factor and to determine a promotion product for a retailer are not additional (i.e., non-abstract) claim elements. 

3)	“The claims are directed to improving the database…such that the sales of the retailer may be promoted and the inventory and waste may be reduced…Applicant respectfully submits that the case law of DDR Holdings is both applicable and controlling in the present application, because the improvement of the database of the distribution management server…may improve the performance of the distribution management server

Examiner respectfully disagrees with Applicant’s third argument. 

	Furthermore, promoting sales and reducing inventory are not technical improvements to the databases or computer systems or technical environment. These are non-technical business/abstract improvements. One skilled in the art would not recognize how the database or distribution server could be said to be improved in any technical way. 

4)	“Similar to DDR Holdings, it is also clear that the claims at issue do not attempt to preempt every application of the idea of automatic product distribution management on the Internet. Rather, they recite a specific way to automate automatic product distribution management based on user search history and purchase history.”


Examiner respectfully disagrees with Applicant’s fourth argument. 
	The issue of preemption is inherently addressed by the eligibility analysis. It is not a separate consideration. 


	Applicant’s arguments, with respect to the rejection of claims 1-12 and 14-19 under 35 U.S.C. 112 (a)  have been fully considered and are not persuasive. 
	Applicant’s argument that the product sales trend may be based on search history and purchase history is persuasive. However, the claims require analyzing a product sale trend based on “a product purchase pattern and a product preference”. The user data does not comprise either a “a product purchase pattern” or “a product preference” (even though the user data may be used to subsequently determine these things). Therefore, even though the specification or a product preference. Therefore, the Examiner did provide evidence and reasoning why the specification would fail to reasonably convey to a PHISATA that the inventor had possession of the claimed invention.

	Applicant’s arguments, with respect to the rejection of amended claims 1 and 15 under 35 U.S.C. 103  have been considered, but are not persuasive. Applicant argues  

1)	“Faith merely discloses that the method is performed based on the transaction data (not search history data of a user). See, e.g., paragraphs [0058] and [0059] of Faith. Further, no portion of Faith discloses or suggests "analyzing a product sales trend of the retailer by analyzing a product purchase pattern and a product preference associated with the retailer based on the first user data of the search history and the second user data of the purchase history," as recited in amended claim 1.”

Examiner respectfully disagrees with Applicant’s first argument. 
Applicant’s claim language lends itself to many reasonable interpretations. For example, the phrase “first user data of a search history” may comprise many types of data. Per the claims, the search results may comprise discount information. Similarly, Faith discloses users querying the system databases with keywords/categories to retrieve search results comprising discount information (e.g., offers) (see [0038] & [0053]-[0055] & [0063]). Historical user interaction data associated with these search results (e.g., clicks, acceptances, saves) reasonably constitutes “first user data of a search history” ([0044] “session data store stores a plurality of session records, each record including…state data about the session, including which requests have been received from the user and what data has been transmitted to the user…”, [0031] “provide data about offers to the offers engine... a number of users who viewed or selected or otherwise interacted with an offer”, [0046] “analytics data store may store…records about historical interactions with the offers engine…aggregate statistics about the performance of various offers…record identifying an offer that was accepted by a user…the time of presentation of the offer to the user”, [0085] “user profile may include previously selected offers..” ). Examiner notes Applicant’s disclosure does not elaborate on what is meant by “user data of a search history”.
analyzing a product sales trend of the retailer…by analyzing a product purchase pattern and a product preference associated with the retailer based on the first user data of the search history and the second user data of the purchase history” are similarly lacking in the disclosure, and the Examiner is required to take a broadest reasonable interpretation of the claims. As best as understood, the identification or analysis of patterns in the sales data is the same thing as analyzing “trends” in the data (see [0070] “server may collect and analyze user data…for example…may analyze a product purchase pattern based on a purchase history…that is…may analyze a product sales trend…by analyzing product purchase patterns”, [0083] “the analyzer may analyze product sales trend…by analyzing product purchase patterns”). The distinction between the “pattern” and “trend” appears to be, if anything, minimal and open for interpretation. Similarly the mechanism for identifying these “patterns” and “trends” based on the “first user data of a search history” and “purchase history” is open for interpretation. Because the offers in faith are directly associated with products, a preference for an offer or offer category is similarly a preference for a product or product category ([0065] “a collection of offers…categories of goods or services”). Faith discloses identifying a product preference associated with a retailer based on the user data of the search history and the user data of the purchase history ([0045] “ranking of the offer by users…whether users found to offer to be effective…the values and rankings may be used to calculate statistics indicative of the desirability of the offer and the likely success of accepting the offer” – desirability of an offer (and therefore associated product as well) for a merchant is a product preference associated with a retailer and this is based on search/purchase data, [0046] “analytics data store may store…records about historical interactions with the offers engine…aggregate statistics…past performance of offers having similar attributes” –aggregate offer/product statistics constitute “product preference” based on search history (e.g., interactions with offer engine) and transactions, [0065] “most popular offers”, [0086] “candidate offers are scored and ranked based on their popularity…the number of user’s who select…the number of users who redeem”, [0086] “candidate offers are scored and ranked based on their popularity…the number of user’s who select…the number of users who redeem”). Faith also discloses analyzing a product sales trend of the retailer ([0085] “redemption rate of offers and statistics from other similar users”). Williams further discloses the limitation of  “analyzing a product sales trend of the retailer by analyzing a product purchase pattern and a product preference associated with the retailer based on the first user data of the search history and the second user data of the purchase history” in combination with Faith ([0029])

Examiner notes that Applicant’s specification never discloses “analyzing a product sales trend of the retailer by analyzing a product purchase pattern and a product preference associated with the retailer based on the first user data of the search history and the second user data of the purchase history”. Applicant’s specification only discloses “may anlyze a product sales trend…by analyzing product purchase patterns or product preferences of users” ([0070] – see also [0083]). As such, Applicant’s amendment introduces new matter.


2)	“Additionally, claim 1 has been amended to recite, inter alia, “analyzing a product sales trend of the retailer by clustering the first user data and the second user data of users using a corresponding retailer for each retailer based on location information of each retailer.” It is respectfully submitted that neither Faith nor William discloses or suggests the subject matter of claim 1”

Examiner respectfully disagrees with Applicant’s second argument.
	As discussed above, Faith discloses that collecting first user data of a search history and second user data of a purchase history, and analyzing a product sales trend of the retailer based on this data. Although Faith does not appear to explicitly disclose analyzing a product sales trend by clustering the user data using a corresponding retailer for each retailer based on location information of each retailer, Williams does ([0018]-[0019] “purchase data may be collected…while coupon issuance data may be collected…the purchase data and issuance data preferably are transferred…to the retail server for collection on retail database…a user then may scan…and receive coupons or offers available…” – therefore the system collects first data of a search history (e.g., because the users search for coupons/offers by interacting with the kiosk and the issuance data is therefore “user data of a search history”) and second user data of a purchase history associated with products sold in the retailer, [0024] “the data may be merged and reformatted to apply to a group of stores in a geographical region…the data on the central server may be organized…by the participating retail stores or by geographical location information…this further cases analysis of consumer purchasing trends”, [0028]-[0029] “particular geographical region….any of these analysis may be further focused with respect to geographical location, specific retailers or stores…”, see also CLAIM 9 “collect consumer data…in response to a consumer input…collect product movement data associated with products being sold…analyze said consumer data and said product movement data…consolidating said consumer data and said product movement data…by specified criteria…for analytical purposes, wherein said specified criteria comprises…a geographical area…”). 




Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claim(s) 1-14 is/are drawn to methods (i.e., a process), while claim(s) 15-20 is/are drawn to systems (i.e., a machine/manufacture). As such, claims 1-20 is/are drawn to one of the statutory categories of invention (Step 1: YES).
 
Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 1 (representative of independent claim(s) 15) recites/describes the following steps; 
automatically constructing a database that includes product information and discount 4information about an actual product sold in each retailer with respect to a distribution network 5that includes a plurality of retailers; 
6providing, to a user…a search result corresponding to a search query in response 7to the search query received from the user…the search result retrieved from the database 8with respect to a retailer of the plurality of retailers and comprising at least one of the product information and the discount 9information
collecting first user data of a search history and second user data of a purchase history associated with products sold in the retailer, and analyzing a product sales trend of the retailer by clustering the user data using a corresponding retailer for each retailer based on location information of each retailer and by analyzing a product purchase pattern and a product preference associated with the retailer based on the first user data of the search history and the second user data of the purchase history; 
transferring an analysis result of the product sales trend to a supplier…associated with the distribution network, wherein the analysis result of the product sales trend includes data for determining a product distribution factor in the distribution network, the product distribution factor including data for determining a promotion product for the retailer in the supplier server

These steps, under its broadest reasonable interpretation, describe or set-forth aggregating discount information associated with a plurality of products and retailers, providing this information to a querying customer, collecting associated data (e.g., data of a search history and sales data) to determine sales trends based on purchase patterns and product preferences, and providing this data to a supplier so that they may manage product sales/marketing, which amounts to a fundamental economic principle or practice (including hedging, insurance, mitigating risk); a commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
These steps, under its broadest reasonable interpretation, additionally encompass a  human manually (e.g., in their mind, or using paper and pen) aggregating discount information associated with a plurality of products and retailers, providing this information to a querying customer, collecting associated data to determine sales trends based on purchase patterns and product preferences, and providing this data to a supplier so that they may manage product sales/marketing (i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions), but for the recitation of generic computer components. If one or more claim limitations, under their broadest reasonable interpretation, 

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
Independent claim(s) 15 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of
“computer-implemented” (claim 1)
“3a memory to which at least one program is loaded; and  4at least one processor, 5wherein the at least one processor is configured with executable instructions to provide: an information manager configured to…9a search result provider configured to” (claim 15)
“to a user terminal…from the user terminal
“to a supplier server of a supplier” (claims 1 and 15)

The requirement to execute the claimed steps/functions using “computer-implemented” means (claim 1) and/or “3a memory to which at least one program is loaded; and  4at least one processor, 5wherein the at least one processor is configured with executable instructions to provide: an information manager configured to…9a search result provider configured to” (claim 15) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
The recited additional element(s) of “to a user terminal…from the user terminal” (claims 1 and 15) and/or “to a supplier server of a supplier” (claims 1 and 15) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computing environments such as the internet (where user terminals are substituted for actual human beings). This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank  (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 2-12, 14 and 16-19 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-14 and 16-20 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using “computer-implemented” means (claim 1) and/or “3a memory to which at least one program is loaded; and  4at least one processor, 5wherein the at least one processor is configured with executable instructions to provide: an information manager configured to…9a search result provider configured to” (claim 15) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of  “to a user terminal…from the user terminal” (claims 1 and 15) and/or “to a supplier server of a supplier” (claims 1 and 15)  serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(g)).
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present 
Dependent claims 2-12, 14 and 16-19 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-12, 14 and 16-19 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The requirement for an adequate disclosure ensures that the public receives something in return for the exclusionary rights that are granted to the inventor by a patent, and sets forth the minimum . 

	 Claims 1 and 15 recites the phrase “analyzing a product sales trend of the retailer by analyzing a product purchase pattern and a product preference associated with the retailer based on the first user data of the search history and the second user data of the purchase history”. This limitation contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention
The original disclosure only discloses “may analyze a product sales trend…by analyzing product purchase patterns or product preferences of users” ([0070]). Paragraph [0083] reiterates that a product sales trend may be analyzed by analyzing product purchase patterns or product preferences of users. Nowhere does Applicant’s specification sate that a product sales trend may be analyzed by analyzing product purchase patterns and product preferences of users. The details of “analyzing a product sales trend” are not found in Applicant’s disclosure, and scattered mentioning of patterns, user preferences, and product sales trend analysis does not provide adequate support for “analyzing a product sales trend of the retailer by analyzing a product purchase pattern and a product preference associated with the retailer based on the first user data of the search history and the second user data of the purchase history”.
One of ordinary skill in the art would not recognize, in light of the above-cited pertinent sections of the disclosure, that the written description of the invention provides support for “analyzing a product sales trend of the retailer by analyzing a product purchase pattern and a product preference associated with the retailer based on the first user data of the search history and the second user data of the purchase history”. The disclosure does not support this particular embodiment. A skilled artisan would not have understood that Applicant was in possession of the claimed invention as a whole at the time the application was filed. Per the MPEP section 2163 “if a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C.112, first paragraph.”

	Applicant should specifically indicate where in the Specification is there support for amendments to claims should Applicant amend in order to practice compact prosecution and reduce potential issues such as 35 U.S.C. §112, 1st paragraph rejections that may arise when claims are amended without support in the Specification. See MPEP § 714.02 (“Applicant should also specifically point out the support for any amendments made to the disclosure.”).


	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-12 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 1 and 15 recites the phrase “by clustering…using a corresponding retailer for each retailer based on location information of each retailer” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what is meant by “a corresponding retailer for reach retailer”. Therefore, the claim is indefinite for failing to particularly and distinctly claim the subject matter which the application regards as the invention. For the purpose of Examination, the phrase “by clustering…using a corresponding retailer for each retailer based on location information of each retailer” will be interpreted as “by clustering…according to a corresponding store associated with each retailer based on location information associated with each retailer”. Examiner notes that this interpretation is required to 
	Each of the remaining claims are similarly indefinite by virtue of their dependency.
	

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




	Claims 1-3, 6, 7, 10, 14, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Faith et al. (U.S. PG Pub No. 2013/0332274, December 12, 2013 - hereinafter "Faith”)  in view of William et al. (U.S. PG Pub No. 2003/0195806 October 16, 2003 - hereinafter "William”)

With respect to claims 1 and 15, Faith teaches a computer-implemented automatic product distribution management method and a computer-implemented system for automatic product distribution management 2comprising;
33a memory to which at least one program is loaded; ([0008])
4at least one processor, 5wherein the at least one processor is configured with executable instructions to provide: 6([0008])
an information manager configured to automatically construct a database that includes 7product information and discount information about an actual product sold in each retailer with 8respect to a distribution network that includes a plurality of ([0021] “automating parts of the process by which offer related data is acquired from sources, such as affiliate network merchants, administrators…”, [0023] & [0031] & [0040] & [0045] & [0050]-[0052] ingest module automatically retrieves product data and offer data from affiliate/merchant computers and/or servers (i.e., terminals used at each retailer in the distribution network) and stores the offer data in a database)
9a search result provider configured to provide, to a user terminal, a search result 10corresponding to a search query in response to the search query received from the user terminal, 11the search result retrieved from the database with respect to a retailer of the plurality of retailers and comprising at least one of the 12product information and the discount information ([0026] & [0038]-[0039] & [0053]-[0055] & [0063]-[0064] & [0096] consumers can use the application on their device to search for products/offers and the system retrieves pertinent information from the database and generates search results and provides them to the consumer device)
13collecting first user data of a search history ([0044] “session data store stores a plurality of session records, each record including…state data about the session, including which requests have been received from the user and what data has been transmitted to the user…and a location of the user device” – therefore the system collects “first user data of a search history”, [0031] “provide data about offers to the offers engine... a number of users who viewed or selected or otherwise interacted with an offer” – offer views/interactions constitutes “a search history” because offers are search results (see [0053]-[0055] “request may specify criteria for identifying offers…search terms for offers”))
and second user data of a purchase history associated with 3products sold in the retailer, ([0031] “provide data about offers to the offers engine...and/or…data about transactions involving offers…percentage of transactions to which offers were applied, a number of sales to which offers were applied…a number of users who viewed or selected or otherwise interacted with an offer”, [0046] “analytics data store may store…records about historical interactions with the offers engine…aggregate statistics about the performance of various offers…record identifying an offer that was accepted by a user…the time of presentation of the offer to the user”, [0058]-[0059] “receiving…transaction data identifying offers accepted via the user device…may be pulled…the receipt transaction data may be stored in the analytics data store…storing the transaction data…the transaction data indicates which offers historically yielded compensable transactions”, [0085] “user profile may include previously selected offers...redemption rate of offers and statistics from other similar users”)
and analyzing a product sales trend of the retailer by analyzing a product purchase pattern and a product preference associated with the retailer based on the first user data of the search history and the second user data of the purchase history ([0031] “percentage of transactions to which offers were applied, a number of sales to which offers were applied…a number of users who viewed or selected or otherwise interacted with an offer”, [0046] “analytics data store may store…records about historical interactions with the offers engine…aggregate statistics…past performance of offers having similar attributes”, [0059] “storing the transaction data…facilitate the identification of attributes of relatively profitable offers…which offers historically yielded compensable transactions”, [0065] “most popular offers”, [0085] “redemption rate of offers and statistics from other similar users”, [0086] “candidate offers are scored and ranked based on their popularity…the number of user’s who select…the number of users who redeem”)
wherein the information manager is configured to construct the database by receiving the product 14information and the discount information from a terminal that is used at each retailer in the 15distribution network or by receiving the product information and the discount information for 16each retailer from a supplier server associated with the distribution network ([0023] & [0031] & [0040] & [0050]-[0052] ingest module automatically retrieves product data and offer data from affiliate/merchant computers and/or servers (i.e., terminals used at each retailer in the distribution network) and stores the offer data in a database))
wherein the analysis result of the product sales trend includes data for determining a product distribution factor in the distribution network, the product distribution factor including data for determining a promotion product for the retailer ([0065] “most popular offers”, [0085] “redemption rate of offers and statistics from other similar users”, [0086] “candidate offers are scored and ranked based on their popularity…the number of user’s who select…the number of users who redeem”)
Faith does not appear to disclose,
analyzing a product sales trend by clustering the user data using a corresponding retailer for each retailer based on location information of each retailer 
transferring an analysis result of the product sales trend to a supplier server of a supplier associated with the distribution network, 
wherein the analysis result of the product sales trend includes data for determining a product distribution factor in the distribution network, the product distribution factor including data for determining a promotion product for the retailer in the supplier server
However, Willaim discloses
analyzing a product sales trend by clustering the user data using a corresponding retailer for each retailer based on location information of each retailer ([0018]-[0019] “purchase data may be collected…while coupon issuance data may be collected…the purchase data and issuance data preferably are transferred…to the retail server for collection on retail database…a user then may scan…and receive coupons or offers available…” – therefore the system collects first data of a search history (e.g., because the users search for coupons/offers by interacting with the kiosk and the issuance data is therefore “user data of a search history”) and second user data of a purchase history associated with products sold in the retailer, [0024] “the data may be merged and reformatted to apply to a group of stores in a geographical region…the data on the central server may be organized…by the participating retail stores or by geographical location information…this further cases analysis of consumer purchasing trends”, [0028]-[0029] “particular geographical region….any of these analysis may be further focused with respect to geographical location, specific retailers or stores…”, see also CLAIM 9 “collect consumer data…in response to a consumer input…collect product movement data associated with products being sold…analyze said consumer data and said product movement data…consolidating said consumer data and said product movement data…by specified criteria…for analytical purposes, wherein said specified criteria comprises…a geographical area…”). 
transferring an analysis result of the product sales trend to a supplier server of a supplier associated with the distribution network ([0024]-[0025] “central server receives and accumulate the purchase data…data may be further broken down…the data preferably also may convey the total coupons issued by the coupon distribution system and the total number of issued coupons which are redeemed…this further eases analysis of consumer purchasing trends…the data are merged…since the manufacturers are interested in the overall purchase trends…aggregated numbers or figures…the consolidated data are licensed and provided to one or more manufacturers…” – therefore an analysis result of the product sales trends is transferred to a supplier server of a supplier associated with the distribution network, see also [0008]-[0009] & [0018])
wherein the analysis result of the product sales trend is used to determine a product distribution factor in the distribution network, the product distribution factor being used for determining a promotion product for the retailer in the supplier server ([0008] & [0018] the analysis result is used to determine a product distribution factor in the network being used for determining promotion products for the retailers - Examiner notes this limitation is given no patentable weight as it is entirely descriptive of an event occurring outside of the claimed method/system. This limitation cannot result in a patentable distinction)
Willaim suggests it is advantageous to include analyzing a product sales trend by clustering the user data using a corresponding retailer for each retailer based on location information of each retailer, transferring an analysis result of the product sales trend to a supplier server of a supplier associated with the distribution network, and wherein the  in the supplier server3, because doing so can enable the suppliers and retailers to optimize their promotion products and associated sales ([0003] & [0008]-[0009]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Faith to include analyzing a product sales trend by clustering the user data using a corresponding retailer for each retailer based on location information of each retailer, transferring an analysis result of the product sales trend to a supplier server of a supplier associated with the distribution network, and wherein the analysis result of the product sales trend includes data for determining a product distribution factor in the distribution network, the product distribution factor including data for determining a promotion product for the retailer in the supplier server3, as taught by William, because doing so can enable the suppliers and retailers to directly participate in the optimization of their promotion products and associated sales.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have recognized that doing so would enable the suppliers and retailers to directly participate in the optimization of their promotion products and associated sales.

With respect to claim 2, Faith teaches the method of claim 1;
1wherein the automatically constructing comprises 2constructing the database by receiving the product information and the discount information 3from a terminal that is used at each retailer in the distribution network or by receiving the 4product information and the discount information for each retailer from a supplier server 5associated with the distribution network ([0023] & [0031] & [0040] & [0050]-[0052] ingest module automatically retrieves product data and offer data from affiliate/merchant computers and/or servers (i.e., terminals used at each retailer in the distribution network) and stores the offer data in a database))

With respect to claim 3, Faith teaches the method of claim 1;
1wherein the discount information comprises at least one 2of a discount policy offered from the retailer and a discount policy offered from a wholesale 3supplier that supplies a product to the retailer ([0029] & [0040] & [0045] discounted price, bulk discount, rebate, coupon, etc.)

With respect to claim 6, Faith teaches the method of claim 1;
wherein the providing comprises providing the search 2result that is retrieved within a predetermined radius based on location information of the user 3terminal, in response to the location information being included in the search query ([0076]-[0077] & [0081] & [0083] providing the search 2result that is retrieved within a predetermined radius based on location information of the user 3terminal, in response to the location information being included in the search query)

With respect to claims 7 and 16, Faith teaches the method of claim 1 and the system of claim 15;
further comprising:  2providing, to the user terminal, recommendation information about a product sold in the 3retailer ([0067] “offers recommended by my friends”, [0085])

With respect to claim 10, Faith teaches the method of claim 7;
wherein the providing of the recommendation information 2comprises determining the recommendation information based on at least one of a product 3purchase pattern and a product preference of a user of the user terminal ([0085] redemption rate of the user or similar user (or other statistics/patterns) may be used to recommend product offerings)

With respect to claim 14, Faith teaches the method of claim 1;
further comprising: transferring the analysis result of the product sales trend to a terminal that is used at each retailer in the distribution network ([0036] & [0058]-[0059] results of the analysis (e.g., statistics) viewable at the retailer computers)

Examiner notes William also discloses this limitation at [0018] & [0025] (e.g., prices & promotions based on the sales trends (i.e., “the analysis result of the product sales trend”) is transferred to a terminal/kiosk used at the retailer and/or a retailer computer (both of which are “a terminal that is used at each retailer in the distribution network”)




	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Faith in view of William, as applied to claim 1 above, and further in view of Ekster (U.S. PG Pub No. 2014/0214519, July 31, 2014 - hereinafter "Ekster”)

With respect to claim 4, Faith and William teach the method of claim 1. Faith does not appear to disclose,
wherein the providing comprises providing the search result that includes a list of retailers selling a specific product and at least one of an inventory status and a discount benefit for each of the retailers selling the specific product, in response to 4the search query being associated with the specific product
However, Ekster discloses
wherein the providing comprises providing the search result that includes a list of retailers selling a specific product and at least one of an inventory status and a discount benefit for each of the retailers selling the specific product, in response to 4the search query being associated with the specific product ([0021] & Fig 1 provides search result that includes a list of retailers selling a specific product and at least one of an inventory status and a discount benefit for each of the retailers selling the specific product, in response to 4the search query being associated with the specific product)
Ekster suggests it is advantageous to include wherein the providing comprises providing the search result that includes a list of retailers selling a specific product and at least one of an inventory status and a discount benefit for each of the retailers selling the specific product, in response to 4the search query being associated with the specific product, because doing so can enable the consumer to identify all merchants at which a desired product can be purchased while 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Faith in view of William to include wherein the providing comprises providing the search result that includes a list of retailers selling a specific product and at least one of an inventory status and a discount benefit for each of the retailers selling the specific product, in response to 4the search query being associated with the specific product, as taught by Ekster, because doing so can enable the consumer to identify all merchants at which a desired product can be purchased while also informing the customer of information which may affect a purchase decision, which increases customer satisfaction.




	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Faith in view of William, as applied to claim 1 above, and further in view of Blackhurst et al. (U.S. PG Pub No. 2011/0246306 October 6, 2011 - hereinafter "Blackhurst”)

With respect to claim 5, Faith and William teach the method of claim 1. Faith does not appear to disclose,
wherein the providing comprises providing the search 2result that includes a list of products registered as a discount target for each retailer, in response 3to the search query being a discount product inquiry request
However, Blackhurst discloses
wherein the providing comprises providing the search 2result that includes a list of products registered as a discount target for each retailer, in response 3to the search query being a discount product inquiry request ([0107] providing the search 2result that includes a list of products registered as a specific discounted price or discount range/ranking (i.e., discount target) for each retailer, in response 3to the search query being a discount product inquiry request)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Faith in view of William to include wherein the providing comprises providing the search 2result that includes a list of products registered as a discount target for each retailer, in response 3to the search query being a discount product inquiry request, as taught by Blackhurst, because doing so can enable the consumer to specify a desired discount target which may affect purchase decision, which increases customer satisfaction. 



	Claims 8, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Faith in view of William, as applied to claims 7 and 16 above, and further in view of Finnegan et al. (U.S. PG Pub No. 2018/0150869 May 31, 2018 - hereinafter "Finnegan”)

With respect to claim 8, Faith and William teach the method of claim 7. Faith does not appear to disclose,
wherein the providing of the recommendation information 2comprises providing, to the user terminal, the recommendation information about a product that 3is updated to the database
However, Finnegan discloses
wherein the providing of the recommendation information 2comprises providing, to the user terminal, the recommendation information about a product that 3is updated to the database ([0046] & [0086] & Fig 8E & Fig 11 part 2 – system can provide a push-notification (i.e., recommendation information) about a product that 3is updated to the database)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Faith in view of William to include wherein the providing of the recommendation information 2comprises providing, to the user terminal, the recommendation information about a product that 3is updated to the database, as taught by Finnegan, because doing so can enable the consumer to obtain information regarding newly added products/offers that may be of interest to the customer, which increases customer satisfaction.

With respect to claims 9 and 17, Faith and William teach the method of claim 7 and the system of claim 16. Faith does not appear to disclose,
wherein the providing of the recommendation information 2comprises providing, to the user terminal, a discount notification of a product corresponding to a discount target in response to the product corresponding to the discount target being registered to 31the database
However, Finnegan discloses
wherein the providing of the recommendation information 2comprises providing, to the user terminal, a discount notification of a product corresponding to a discount target in response to the product corresponding to the discount target being registered to 31the database ([0046] & [0086] & Fig 8E & Fig 11 part 2 – system can provide a push-notification (i.e., recommendation information) about a product that 3is updated to the database based on the product corresponding to a desired discount amount/range (i.e., discount target))
Finnegan suggests it is advantageous to include wherein the providing of the recommendation information 2comprises providing, to the user terminal, a discount notification of a product corresponding to a discount target in response to the product corresponding to the discount target being registered to 31the database, because doing so can enable the consumer to obtain information 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Faith in view of William to include wherein the providing of the recommendation information 2comprises providing, to the user terminal, a discount notification of a product corresponding to a discount target in response to the product corresponding to the discount target being registered to 31the database, as taught by Finnegan, because doing so can enable the consumer to obtain information regarding newly added products/offers that may be of interest to the customer, which increases customer satisfaction.




	Claims 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Faith in view of William, as applied to claims 1 and 15 above, and further in view of Bhaskaran (U.S. PG Pub No. 2015/0242829 August 27, 2015 - hereinafter "Bhaskaran”)

With respect to claims 11 and 18, Faith and William teach the method of claim 1 and the system of claim 15. Faith does not appear to disclose,
processing a purchase reservation of a specific product in response to receiving a 3selection on the specific product among products sold in the retailer from the user terminal
However, Bhaskaran discloses
processing a purchase reservation of a specific product in response to receiving a 3selection on the specific product among products sold in the retailer from the user terminal ([0038]-[0040] – system can enable the customer to purchase the product sold in the retailer from their device with the option to pick up the product from the store (i.e., process a purchase reservation for the product))
Bhaskaran suggests it is advantageous to include processing a purchase reservation of a specific product in response to receiving a 3selection on the specific product among products sold in the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Faith in view of William to include processing a purchase reservation of a specific product in response to receiving a 3selection on the specific product among products sold in the retailer from the user terminal, as taught by Bhaskaran, because doing so can provide a convenient and efficient mechanism for the customer to purchase a desired product from a local merchant, which increases customer satisfaction.

With respect to claims 12 and 19, Faith, William teach Bhaskaran teach the method of claim 11 and the system of claim 18. Faith does not appear to disclose,
wherein the processing comprises: 2providing a prepayment function; 
3transferring purchase reservation information about a prepaid product to a retailer 4specified by the user terminal, in response to processing a prepayment of the selected specific 5product through the prepayment function
However, Bhaskaran discloses
wherein the processing comprises: 2providing a prepayment function; ([0038]-[0040])
transferring purchase reservation information about a prepaid product to a retailer 4specified by the user terminal, in response to processing a prepayment of the selected specific 5product through the prepayment function ([0038]-[0040] – system transfers the reservation information to the retailer computer in response to the prepayment function so the user can  pick up the product from the store)
Bhaskaran suggests it is advantageous to include wherein the processing comprises: 2providing a prepayment function, and transferring purchase reservation information about a prepaid product to a retailer 4specified by the user terminal, in response to processing a prepayment of the selected specific 5product through the prepayment function, because doing so can provide a convenient and efficient mechanism for the customer to purchase a desired product from a local merchant, which increases customer satisfaction.



Conclusion

No claim is allowed

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES M DETWEILER/Primary Examiner, Art Unit 3621